Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “highly elastic” in claim 3 is a relative term which renders the claim indefinite. The term “highly elastic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The foam as recited in claim 3 is not definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 200375271 Y1.
KR 200375271 Y1 discloses:
Regarding claim 5: 
a surface layer (e.g., the top polymer insulating sheet 20 seen in Fig. 2) formed of one of PVC, PU and TPU (e.g., Fig. 1-2 and pages 1-6); 
a carbon heater (e.g., carbon heating element 18) provided under the surface layer and configured to emit far infrared rays and generate heat (e.g., Fig. 1-2 and pages 1-6); 
a first cushion layer (e.g., the bottom polymer insulating sheet 20 seen in Fig. 2) provided under the carbon heater and configured to provide a feeling of cushion (e.g., Fig. 1-2 and pages 1-6); and 
a bottom layer (e.g., far-infrared radiation layer 30) provided under the first cushion layer and configured to be in contact with the ground (e.g., Fig. 1-2 and pages 1-6); and
Regarding claim 12:
a surface layer (e.g., the top polymer insulating sheet 20 seen in Fig. 2) formed of one of PVC, PU and TPU (e.g., Fig. 1-2 and pages 1-6); 
a durable pad (e.g., carbon heating element 18) provided under the surface layer (e.g., Fig. 1-2 and pages 1-6); 
a first cushion layer (e.g., the bottom polymer insulating sheet 20 seen in Fig. 2) provided under the durable pad and configured to provide a feeling of cushion (e.g., Fig. 1-2 and pages 1-6); and 
a bottom layer (e.g., far-infrared radiation layer 30) provided under the first cushion layer and configured to be in contact with the ground (e.g., Fig. 1-2 and pages 1-6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 10, 11, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 200375271 Y1 in view of KR 10-0311946 B1.
KR 200375271 Y1 discloses:
Regarding claim 1: 
a surface layer (e.g., the top polymer insulating sheet 20 seen in Fig. 2) formed of one of PVC, PU and TPU (e.g., polymer insulating sheet 20, may be formed is a far-infrared emitting substance or the like containing a urethane, polyvinylchloride (PVC), polyethylene, latex) (e.g., Fig. 1-2 and pages 1-6); 
a carbon heater (e.g., carbon heating element 18) provided under the surface layer and configured to emit far infrared rays and generate heat (e.g., Fig. 1-2 and pages 1-6); 
a copper plate (e.g., positive electrode 12 and negative electrode 13 each formed of a copper plate or a copper wire as shown in Figure 2) provided under the short-circuit prevention layer and configured to uniformly disperse heat (e.g., Fig. 1-2 and pages 1-6); 
a first cushion layer (e.g., the bottom polymer insulating sheet 20 seen in Fig. 2) provided under the copper plate and configured to provide a feeling of cushion (e.g., Fig. 1-2 and pages 1-6); and 
a bottom layer (e.g., far-infrared radiation layer 30) provided under the first cushion layer and configured to be in contact with the ground (e.g., Fig. 1-2 and pages 1-6).
KR 200375271 Y1 does not explicitly disclose a short-circuit prevention layer provided under the carbon heater (as recited in claim 1).
However, KR 10-0311946 B1 discloses:
Regarding claim 1: 
a surface layer (e.g., upper outer skin layer 2) formed of one of PVC, PU and TPU (e.g., Fig. 1-5 and pages 1-7); 
a carbon heater (e.g., carbon 28 emitting far infrared rays) provided under the surface layer and configured to emit far infrared rays and generate heat (e.g., Fig. 1-5 and pages 1-7); 
a short-circuit prevention layer (e.g., nonwoven fabric 27, insulating layer 34) provided under the carbon heater (e.g., Fig. 1-5 and pages 1-7); 
a copper plate (e.g., copper plate 22) provided under the short-circuit prevention layer and configured to uniformly disperse heat (e.g., Fig. 1-5 and pages 1-7); 
a first cushion layer (e.g., cushion layer 10) provided under the copper plate and configured to provide a feeling of cushion (e.g., Fig. 1-5 and pages 1-7); and 
a bottom layer (e.g., lower outer skin layer 4) provided under the first cushion layer and configured to be in contact with the ground (e.g., Fig. 1-5 and pages 1-7);
Regarding claim 7: a coating layer (e.g., ceramic powder 42, such as jade and elvan, is attached to the fibers of the nonwoven fabric 44 using the adhesive force of the binder) is further provided on the surface layer, wherein the coating layer comprises one or more liquids and nanoparticle powders derived from silver compounds, germanium, bentonite, bamboo charcoal, jade (e.g., jade as noted above), charcoal, feldspar rock, diatomite, and cypress (e.g., Fig. 1-5 and pages 1-7);
Regarding claim 10: a durable pad (e.g., protective layer 8, synthetic resin 24) is further provided between the surface layer and the carbon heater (e.g., Fig. 1-5 and pages 1-7);
Regarding claim 11: a second cushion layer (e.g., protective layer 8, synthetic resin 24) is further provided between the surface layer and the carbon heater (e.g., Fig. 1-5 and pages 1-7);
Regarding claim 14: a coating layer (e.g., ceramic powder 42, such as jade and elvan, is attached to the fibers of the nonwoven fabric 44 using the adhesive force of the binder) is further provided on the surface layer, wherein the coating layer comprises one or more liquids and nanoparticle powders derived from silver compounds, germanium, bentonite, bamboo charcoal, jade (e.g., jade as noted above), charcoal, feldspar rock, diatomite, and cypress (e.g., Fig. 1-5 and pages 1-7);
Regarding claim 17: a durable pad (e.g., protective layer 8, synthetic resin 24) is further provided between the surface layer and the carbon heater (e.g., Fig. 1-5 and pages 1-7); and
Regarding claim 18: a second cushion layer (e.g., protective layer 8, synthetic resin 24) is further provided between the surface layer and the carbon heater (e.g., Fig. 1-5 and pages 1-7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify KR 200375271 Y1 as suggested and taught by KR 10-0311946 B1 in order to increase the radiation efficiency of the far infrared rays.
Claim(s) 2-4, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 200375271 Y1 in view of KR 10-0311946 B1 and further in view of US 20160270158 A1 to COMOGLIO et al. (“COMOGLIO”).
KR 200375271 Y1 in view of KR 10-0311946 B1 discloses substantially all of the features of the claimed invention as set forth above.
KR 10-0311946 B1 further discloses:
Regarding claim 6: the surface layer is formed to surround from an upper surface of the heating mat to a portion of a lower surface of the heating mat, and the bottom layer is finished using an adhesive (e.g., high-performance adhesive such as synthetic rubber, adhesive force of the binder) to be connected to the surface layer on the lower surface of the heating mat (e.g., Fig. 1-5 and pages 1-7); and 
Regarding claim 13: the surface layer is formed to surround from an upper surface of the heating mat to a portion of a lower surface of the heating mat, and the bottom layer is finished using an adhesive (e.g., high-performance adhesive such as synthetic rubber, adhesive force of the binder) to be connected to the surface layer on the lower surface of the heating mat (e.g., Fig. 1-5 and pages 1-7).
KR 200375271 Y1 in view of KR 10-0311946 B1 does not explicitly disclose natural fiber is one or more of pineapple leaf fiber, cotton fiber, coconut fiber, bamboo fiber, banana fiber, ramie fiber and manila hemp (as recited in claim 2), foam (as recited in claim 3) or silicone (as recited in claims 6 and 13).
However, COMOGLIO discloses
Regarding claim 2: the short-circuit prevention layer is a yarn (e.g., fabric TES can be constituted by cotton, polyester, fiberglass or aramid yarns) formed of natural fiber and the natural fiber is one or more of pineapple leaf fiber, cotton fiber (e.g., fabric TES can be constituted by cotton, polyester, fiberglass or aramid yarns), coconut fiber, bamboo fiber, banana fiber, ramie fiber and manila hemp (e.g., Fig. 1-9 and para 20, 53, 158 and 208); 
Regarding claim 3, as best understood: the short-circuit prevention layer is formed of a highly elastic foam (e.g., insulating layer 10e is normally constituted by polyurethane foam) (e.g., Fig. 1-9 and para 178);
Regarding claim 4: the copper plate is formed by connecting a plurality of copper plate materials (e.g., a connection that is made with a copper cable that fits inside of the carbon filaments of the yarn and the yarn (F) of carbon fibers (CF) as effect yarn to realize in the fabric (TES) the design of the electrical resistance (R)) with an 'S'-shaped cross section (e.g., Fig. 1B) (e.g., Fig. 1-9, Abstract and para 162-163 and 229);
Regarding claim 6: the surface layer is formed to surround from an upper surface of the heating mat to a portion of a lower surface of the heating mat, and then finished using silicone (e.g., fifth insulating layer 10e can be made from materials such as silicone or aramid fibers, where the heating article 10-1 is provided for operating at medium or relatively high temperatures) (e.g., Fig. 1-9 and para 178); and
Regarding claim 13: the surface layer is formed to surround from an upper surface of the heating mat to a portion of a lower surface of the heating mat, and then finished using silicone (e.g., fifth insulating layer 10e can be made from materials such as silicone or aramid fibers, where the heating article 10-1 is provided for operating at medium or relatively high temperatures) (e.g., Fig. 1-9 and para 178).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of KR 200375271 Y1 in view of KR 10-0311946 B1 as suggested and taught by COMOGLIO in order to provide for operating at medium or relatively high temperatures.


Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 200375271 Y1 in view of KR 10-0311946 B1 and further in view of US 20080029080 A1 to Dodo (“Dodo”).
KR 200375271 Y1 in view of KR 10-0311946 B1 discloses substantially all of the features of the claimed invention as set forth above. KR 200375271 Y1 in view of KR 10-0311946 B1 does not explicitly disclose a herb (as recited in claims 8 and 15).
However, Dodo discloses
Regarding claim 8: the coating layer further comprises a herb, wherein the herb comprises at least one of dill, anise, laurel, oregano, tarragon, basil, sage, thyme, peppermint, chervil, cilantro, rosemary (e.g., para 183), hyssop, borage, lovage, savory, and lemon balm (e.g., para 183); and
Regarding claim 15: the coating layer further comprises a herb, wherein the herb comprises at least one of dill, anise, laurel, oregano, tarragon, basil, sage, thyme, peppermint, chervil, cilantro, rosemary (e.g., para 183), hyssop, borage, lovage, savory, and lemon balm (e.g., para 183).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of KR 200375271 Y1 in view of KR 10-0311946 B1 as suggested and taught by Dodo in order to provide a pleasant smell.
Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 17, 2022